UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08268 FIRSTHAND FUNDS (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, California 95113 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Kevin M. Landis SiVest Group, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, California 95113 With copy to: Kelvin K. Leung, Esq. SiVest Group, Incorporated 150 Almaden Blvd.,
